Title: From George Washington to James Wilkinson, 8 October 1779
From: Washington, George
To: Wilkinson, James


        
          Dr Sir
          Head Quarters [West Point] October the 8th 1779
        
        I have received Your Letter of the 5th and should have answered it before, if a variety of important and pressing business had not occurred to prevent it.
        With respect to the subordinate appointments, which you

mention to have made and still propose—I have no authority to direct them nor have I to confirm them. From your Letter of the 12th of last month, the business appears to have been confided by Congress, on your representation, to the Board of War, who I am persuaded will weigh the matter properly on your report, and allow or promote every appointment, essential for carrying on the duties of your department. At the same time I think, that a Deputy, both at philadelphia and Springfield, and a Clerk with each are necessary; Also an Assistant at Camp and one or two Clerks—and a SubCloathier for the Artillery—Cavalry & the Corps not attached to the State lines. These appointments it appears to me will be proper, but no more.
        With respect to partial issues of Cloathing—I am fully in sentiment with you, that they are attended with many inconveniencies—and a regard to my own ease and every other consideration make me very much wish, that they could be avoided. But this cannot be done, while our supplies are so scanty and so irregular, as not to admit of a full distribution—competent to the demands of the Troops. When ever they are directed, it will be from necessity and not choice. I also think, that no issues ought to be made by the purchasing agents to any part of the Army—or at least without your privity, and after a comparative view of the Stock of Cloathing & the wants of the whole Troops, as they may lead to the consequences you mention—and excite jealousies & uneasiness. I shall take the liberty to suggest this matter to the Board of War, in the first Letter I write them, who I am convinced will do all in their power to facilitate & simplify the business of your department. Hitherto there has been no system, or but a very imperfect one—and therefore there could not but be some irregularities.
        The Men employed in the Quarter Master General’s Department—have been usually supplied by him, with Cloathing and it will be best for many reasons that he should continue to do it. This will in a great measure obviate the inconveniencies you seem to apprehend from individual applications in the Staff department. Most Others of the Staff, intitled to Cloathing will draw under some other arrangement.
        I have directed the Adjutant General to make out an Abstract Return of all the NonCommissioned Officers & privates of the Troops of the States Northward of South Carolina—and of all other Corps, which when completed I will inclose You. It will be necessary for You, to obtain as early as possible—the most precise and exact Returns from the Sub or State Cloathiers of the Supplies in their hands on Continental account, for their Troops. These will be essential to govern your Estimates and your distribution and will place the Troops more on a footing of equality—and may prevent improper charges which may possibly be made against the public, for Cloathing held and

delivered in the first instance under the idea of its being a mere State supply, not to be considered in the great Estimate of Common Stock.
        Your plan of assorting and arranging the Cloathing at the Magazines intended for it’s reception in the first instance, previous to it’s coming to the Army for the purpose of a general distribution, after the present wants of the Army are supplied appears to me to be very proper. However—I would observe, that it will always be necessary for You, to keep a quantity of Cloathing in store with or near the Army—to supply contingent demands—of which there are & must be many in all Armies. Of shoes there can seldom be too many, as the expenditure—is great and the soldiery must be furnished with them when they want, whatever supplies they may have received. I am Sir, with regard & esteem Yr Most Obedt sert
        
          G: Washington
        
      